Citation Nr: 9907435	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-17 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions, dated in April 1996, 
August 1996, and December 1996, of the Department of Veterans 
Affairs (VA), Houston, Texas, Regional Office (RO).   

At the hearing before the Board in December 1998, the 
veteran's representative raised the issue of clear and 
unmistakable error (CUE) in the August 1996 and December 1996 
rating decisions.  Hearing Transcript 3 and 4.  The Board 
notes that as per the controlling laws and regulations, CUE 
applies only to denials of claims which have become final.  
See 38 C.F.R. § 3.105(a) (1998).  The veteran perfected a 
timely appeal with respect to issue addressed in the August 
1996 and December 1996 rating decisions, and such 
determinations are the subject of the instant appeal.  
Therefore, such determinations did not become "final."  
Accordingly, there is no basis for a claim of CUE with 
respect to those decisions.  38 C.F.R. § 3.105(a); see also 
Luallen v. Brown, 8 Vet. App. 92, 94- 95 (1995). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent and probative evidence does not show that 
the veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for entitlement to 
service connection for a PTSD is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The veteran has presented 
a claim which is not inherently implausible.  The Board is 
satisfied that all facts have been properly developed.  The 
veteran was afforded VA psychiatric examination in May 1997.  
The RO contacted the National Personal Records Center and 
obtained all available service records in an attempt to 
verify the veteran's claimed stressor events.  No further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as psychosis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD requires 1) medical evidence 
establishing a clear diagnosis of the condition, 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and 3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  As to the 
first element for service connection for PTSD, the Court of 
Appeals for Veterans Claims (Court) indicated that at a 
minimum, a "clear diagnosis" should be an "unequivocal" 
one.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that he was awarded the Purple Heart, 
Combat Infantryman's Badge, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  The Court in Zarycki v. Brown, 
6 Vet. App. 91, 97-100 (1993), held that the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service will vary depending on whether the 
veteran engaged in combat with the enemy and that where a 
veteran did not, corroboration was required.  In other words, 
the veteran's bare assertions that he "engaged in combat with 
the enemy" are not sufficient, by themselves, to establish 
this fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy."  If the determination 
with respect to this step is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination.  
See also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
addition, in Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court noted that the VA had adopted a final rule in October 
1996, effective November 7, 1996, revising 38 C.F.R. §§ 4.125 
and 4.126 (1996).  The effect of these revisions was to 
change the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM-IV).  The Court found that DSM-IV altered the 
criteria for assessing the adequacy of the stressor from an 
objective to a subjective basis.  

Factual Background

The veteran's service records show that he served on active 
duty from February 1945 to July 1946.  He served on the 
U.S.S. Pennsylvania, the U.S.S. Density, and the U.S.S. 
Andromeda.  He had 13 months of sea duty.  The service 
records do not reflect any awards or decorations denoting 
direct combat participation; no award of the Combat 
Infantryman Badge or the Purple Heart is reported.  The 
service records indicate that the veteran was awarded the 
World War II Victory Medal and the American Theater Area 
Campaign Medal.  He is authorized to wear Asiatic Pacific and 
Philippine Liberation Ribbons.   

Service medical records do not reflect complaints or findings 
of a psychiatric disability.  

VA examination reports, dated in August 1951 and March 1981, 
indicate that the psychiatric examination was normal. 

An April 1993 VA examination report reveals that the veteran 
reported having PTSD anxiety reaction with a fear of water, 
nightmares, insomnia, sudden awakening, and rage outbursts.  
No psychiatric examination was conducted at that time.  

A November 1995 VA mental health outpatient treatment record 
reveals that the veteran stated that he was having startle 
reaction, nightmares, and flashbacks.  He indicated that he 
avoided situations that reminded him of combat.  The 
diagnosis was rule out mild dementia and rule out PTSD.  A VA 
mental health treatment record for a follow-up visit in 
December 1995 indicates that the veteran was calm, 
cooperative, and receptive to interaction.  The veteran's 
spouse stated that the veteran was very forgetful and he 
became disoriented very frequently.  It was noted that the 
veteran was manageable and was sleeping fairly well.  He was 
referred to psychology services for testing to rule out 
dementia.    

A February 1996 VA psychology evaluation record reveals that 
the veteran described his present problems as not being able 
to do things he used to and forgetting things.  The veteran's 
spouse indicated that the veteran needed constant 
supervisions and care since November 1995, when she noticed 
these changes.  Since that time, the veteran did not drive or 
travel alone, was unable to work, needed help with dressing, 
and needed to have his meals prepared.  He was not receiving 
treatment for this condition at this time.  The veteran's 
spouse reported that the veteran had a second problem which 
involved the veteran experiencing anxiety, nightmares of dead 
people, and avoidance of situations that reminded him of a 
traumatic war experience.  The veteran had reported that he 
survived a torpedo hit that killed some of his companions 
while he served on a battleship during World War II.  He 
indicated that his hearing loss and his right knee injury are 
attributed to this incident.  

Upon examination, the veteran was relaxed, mildly lethargic, 
and tired easily.  Affect was mildly dysthymic.  He had no 
suicidal or homicidal ideation.  He had moderate short term 
and mild long-term memory problems, along with poor attention 
concentration.  He was able to learn new information but had 
impairment in retaining it.  Intellectual functioning was 
estimated at below average.  Cognistat (Neurological 
Cognitive Status Examination) testing revealed that the 
veteran exhibited moderate to severe cognitive impairment in 
four of the major ability areas (memory, language, 
constructional ability, and abstract reasoning).  The veteran 
functioned at a low level in caring for himself and he needed 
assistance in all areas.  The Axis I diagnosis was dementia, 
not otherwise specified, and PTSD symptoms.  It was noted 
(Axis IV) that the veteran was exposed to war trauma.  The 
psychologist indicated that the veteran exhibited moderate to 
severe decline in several areas of cognitive functioning and 
he needed assistance in many areas of self-care.  The veteran 
was currently functioning in an early phase of dementia with 
recent and sudden onset of the symptoms and no known 
causative factors.  The treatment plan was to continue with 
medications and psychiatric treatment.  It was noted that the 
veteran should be re-evaluated in three months. 

A February 1996 Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance Report reflects 
a diagnosis, in pertinent part, of mild dementia. 

In a March 1996 statement, the veteran stated that on August 
12, 1945, three days before the war ended, he was aboard the 
battleship U.S.S. Pennsylvania when it was torpedoed by a 
Japanese plane in Buckner's Bay.  The veteran indicated that 
he had just left his living quarters and when he reached one 
flight of stairs up from his living quarters, he heard a 
thunderous and monstrous explosion that shook the entire 
battleship.  The veteran was ordered to help eliminate the 
water in the ship.  He later learned that his living 
compartment had been hit.  He was the only survivor of the 
torpedo explosion.  He felt sadness and anger about the 
deaths of his fellow shipmates.  The veteran reported that he 
saw the arms and legs of fellow shipmates float out of the 
living compartment.  The veteran reported that he had 
nightmares and was nervous and jumpy after he returned home 
from the war.  

In a statement received by the RO in March 1996, L.L. stated 
that he served with the veteran on the U.S.S. Pennsylvania 
and that on August 12, 1945, they were torpedoed in Buckner 
Bay, Okinawa.  

A June 1996 VA outpatient treatment record indicates that the 
veteran reported having trouble sleeping and a fear of water.  
The veteran's spouse stated that the veteran was having 
memory loss, nightmares, and nervousness.  The veteran 
related the stressors about his ship being torpedoed.  The 
assessment was PTSD.  A July 1996 VA mental health outpatient 
treatment record indicates that the veteran reported that he 
was feeling better, was sleeping better, and was not having 
nightmares lately.  The problems that were noted for 
treatment were PTSD, dementia moderate, and moderate 
depression.

An October 1996 VA psychology outpatient treatment record 
reflects a diagnosis of dementia, not otherwise specified.  

In November 1996, the veteran submitted photocopies of the 
yearbook of the U.S.S. Pennsylvania.  The yearbook described 
how the U.S.S. Pennsylvania was hit by a torpedo on August 
12, 1945, in Buckner Bay.  Twenty men were killed.   

A January 1997 VA mental health outpatient treatment record 
indicates that the veteran reported having persistent 
intrusive distressing thoughts about the war.  He complained 
of nightmares related to the torpedo stressor event.  The 
veteran indicated that he tried to avoid thoughts associated 
with the trauma and he felt intense psychological distress 
when exposed to situations that resembled an aspect of the 
traumatic event.  He complained of an inability to recall an 
important aspect of the trauma.  He reported having a 
markedly diminished interest in activities, feelings of 
detachment from others, and a restricted range of affect.  He 
reported having symptoms of difficulty staying asleep, 
outbursts of anger, and exaggerated startle response.  The 
assessment was that the veteran continued to experience 
moderately-severe PTSD symptoms.  His medications were 
increased. 

A May 1997 VA psychiatric examination report reveals that the 
veteran's spouse reported that in 1995, in a very sudden way, 
the veteran began experiencing hallucinations and 
disorientation.  The spouse stated that at that time, the 
veteran's PTSD symptoms exploded to the surface in a very 
dramatic way.  The VA psychiatrist noted that there was some 
neuro-psychological documentation in the file which documents 
the onset of dementia at that time.  The VA psychiatrist 
found no evidence of a cerebrovascular accident or other 
explanation for this.  The veteran's spouse stated that in 
retrospect, the veteran has had symptoms of PTSD since they 
were married, but she only recognized it after 1995.  Since 
that time, the veteran had been seeing doctors at the McAllen 
VA clinic and was taking Fluoxetine and Lorazepam for his 
PTSD symptoms.  The VA psychiatrist noted that on the VA 
information form, it appeared that the spouse had written the 
information, although the veteran and his spouse told the 
psychiatrist two times that the veteran wrote it.  

The VA psychiatrist noted that the veteran indicated that he 
specifically wrote that he was having flashbacks; however, 
when he was asked to describe the flashbacks, he did not know 
what the VA psychiatrist was talking about and did not know 
what a flashback was.  The spouse described the veteran's 
flashbacks as the veteran thinking of an episode on the 
U.S.S. Pennsylvania and she described one flashback where the 
room was dark and the veteran got up from sleeping and he 
said that he needed to get out.  The spouse stated that the 
veteran had recurrent intrusive distressing recollections of 
the events.  She stated that the veteran had recurrent 
distressing dreams of the events; he had dreams two or three 
times per night.  The spouse stated that the veteran had 
intense psychological distress with exposure to events that 
symbolized or resembled an aspect of the traumatic event, 
particularly thunder or dark.  She stated that all of their 
life, the veteran made efforts to avoid activities or 
situations that aroused recollections of the trauma.  For 
example, if a World War II documentary or anything about 
water was on television, the veteran would turn the 
television off.  She stated that the veteran refused to go to 
the beach or anywhere near water and that he had always been 
that way.  He had no interest in outside activities, he felt 
detached and estranged from others, and has a restricted 
range of affect.  She stated that he had difficulty sleeping 
but he was never irritable.  Currently, he had substantial 
difficulty concentrating.  The veteran's spouse indicated 
that the veteran was hypervigilent and had an exaggerated 
startle response.  

Upon examination, the veteran was clearly quite demented.  He 
stared into space and was unable to answer questions.  He 
could model some affectual expressions.  The veteran sat very 
passively as his spouse talked about him and his events.  The 
VA psychiatrist indicated that when she asked the veteran 
specific, yet very simple questions, the veteran stared at 
her and was unable to answer.  The veteran contributed 
nothing to the discussion.  The VA psychiatrist noted that 
this was why she found it very difficult to believe that the 
veteran wrote the information on the form, although his 
spouse says he did.  Consequently, all of the veteran's 
information was from his spouse.  The VA psychiatrist 
determined that the veteran was not capable of managing his 
own benefit payments secondary to his dementia; his spouse 
seems to have taken over that role.  The Axis I diagnosis was 
dementia, severe, of unknown cause and PTSD per the spouse.  
The veteran's current global assessment of functioning was 25 
secondary to his dementia.  The VA psychiatrist noted that it 
was impossible for her to tell whether or not the veteran 
truly had PTSD since the entirety of the history was obtained 
from the veteran's spouse and since prior to 1995, there was 
no documentation in the claims folder of PTSD symptoms.  The 
psychiatrist noted that she had reviewed the veteran's claims 
folder. 

An August 1997 VA outpatient treatment record indicates that 
the veteran's spouse reported that the veteran was not 
sleeping well.  The veteran reported feeling anxious.  The 
physician noted that the veteran did not currently report 
having PTSD symptoms.  The examiner further noted that he 
remembered when the veteran was more lucid, he reported 
having nightmares about when his ship was hit by a torpedo, 
increased anxiety, and disturbing recollections of that 
event.  The assessment was dementia and previous history of 
PTSD.  

At a hearing before the RO in August 1997, the veteran stated 
that within weeks from his return home from the Navy, he 
began to experience flashbacks and nightmares.  Hearing 
Transcript, hereinafter Tr., 2.  He related the stressor 
regarding the torpedo hit on the U.S.S. Pennsylvania.  Tr. 3 
to 5.  The veteran's spouse indicated that the veteran was 
very restless.  Tr. 6.  He had nightmares three or four times 
a night.  Tr. 7.  

At a hearing before the Board in December 1998, the veteran's 
spouse stated that the veteran did not have any kind of 
psychiatric treatment prior to the diagnosis of dementia in 
October 1996.  Hearing Transcript, hereinafter Tr., 7.  The 
veteran's spouse stated that the veteran was having 
psychiatric problems prior to that date.  Tr. 7.  She stated 
that the veteran was uneasy and very jerky; he startled.  Tr. 
7.  He had constant nightmares.  Tr. 7.  The veteran refused 
to describe the nightmares to her, except for once when he 
woke up terrified.  Tr. 7 and 8.  The veteran's spouse 
indicated that the veteran did not like to go out much.  Tr. 
8.  He was frightened by the movie Poseidon Adventure.  Tr. 
8.  The veteran did not speak of his war experiences.  Tr. 8.  
The veteran's spouse found out about the veteran's war 
experiences from his father who was now deceased.  Tr. 8.  
The veteran's father told her that the veteran would jump out 
of beds during thunderstorms and he would run down the stairs 
ranting and raving.  Tr. 9.  The veteran's father told her 
about the veteran's experience when his ship was torpedoed.  
Tr. 9.  The veteran's spouse stated that the veteran's PTSD 
"peaked" in August 1995 or 1996.  Tr. 9.  A doctor first 
mentioned PTSD in September 1995.  Tr. 9.  

Analysis

The Board finds that the competent and probative evidence 
does not show that the veteran has PTSD.  The medical 
evidence of record shows that upon VA psychiatric examination 
in May 1997, the VA psychiatrist concluded the veteran's Axis 
I diagnosis was dementia, severe, of unknown cause and PTSD 
per the spouse.  The VA psychiatrist indicated that it was 
impossible to tell whether or not the veteran truly had PTSD, 
because the entirety of the veteran's history was obtained 
from the veteran's spouse and prior to 1995, there was no 
documentation in the claims folder of PTSD symptoms.  The VA 
psychiatrist indicated that upon examination, the veteran was 
clearly quite demented.  He stared into space and was unable 
to answer questions.  The veteran sat very passively as his 
spouse talked about him and his events.  The VA psychiatrist 
stated that when she asked the veteran specific, yet very 
simple questions, the veteran stared at her and was unable to 
answer.  The VA psychiatrist noted that the veteran indicated 
that he specifically wrote that he was having flashbacks; 
however, when he was asked to describe the flashbacks, he did 
not know what the psychiatrist was talking about and did not 
know what a flashback was.  The veteran contributed nothing 
to the discussion.  All of the veteran's information was from 
his spouse. 

The Board finds the May 1997 VA psychiatric examination 
report to be highly probative.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  The examination was performed by an expert 
who was able to conduct a longitudinal review the veteran's 
claims folder.  Furthermore, the VA psychiatrist cited to the 
pertinent evidence that she relied upon in formulating the 
conclusions and provided the rationale for the conclusions.   

The Board is aware that the Court has held that a diagnosis 
of PTSD, related to service, based on an examination which 
relied upon an unverified history, is inadequate.  West, 7 
Vet.App. 70, 77 (1994).  While there are no findings by the 
RO as to stressor verification, this case may be 
distinguished from West, however, based on the severe nature 
of the veteran's dementia, a diagnosis that is clearly 
verified.  At the May 1997 VA examination, the veteran's 
dementia was severe.  The Board also notes that the examiner 
had the opportunity to consider all of the documentary 
evidence, including the veteran's and his spouse's 
allegations of the in-service stressors.  Unfortunately, even 
when considering all the possible evidence and contentions, 
the dementia overwhelmed the veteran's psychiatric state.  At 
the time, PTSD was noted only by the spouse's history.  Such 
assessment may not be considered a clear diagnosis.  See 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  

The Board has carefully considered the May 1997 examination 
conclusions and findings in conjunction with the entire 
evidentiary record and finds the May 1997 examination report 
to be consistent with the other treatment records.  The VA 
mental health outpatient treatment records consistently 
reflect a diagnosis of dementia.  Results of a February 1996 
VA psychological evaluation revealed that the veteran had 
dementia, not otherwise specified.  It was noted that the 
veteran also had PTSD symptoms; however, there was no 
diagnosis of PTSD.  The Board notes that the determination 
that the veteran had PTSD symptoms appears to be based upon 
the history of the veteran's spouse.  Significantly, the 
February 1996 psychological evaluation records indicate that 
the veteran's spouse reported that the veteran was having 
problems with nightmares, anxiety, and avoidance of 
situations that reminded the veteran of his war experiences.  
The veteran described his present problems as not being able 
to do things he used to and forgetting things.  He described 
the torpedo hit on his ship in service, but he did not report 
PTSD symptomatology.  

The Board notes VA outpatient treatment records, dated in 
June 1996, reflect an assessment of PTSD.  The Board finds 
these outpatient records to be less probative than the May 
1997 VA examination report.  The Board notes that there is no 
indication that the individuals examining the veteran on an 
outpatient basis had access to the veteran's complete medical 
history.  Rather, the treatment records do not address the 
significance of the diagnosis of dementia and how this may 
affect the assessment of other disorders.  The Board points 
out that the June 1996 VA outpatient treatment record does 
not even mention the diagnosis of dementia.  The Board also 
notes that subsequent outpatient treatment records reveal 
that in January 1997, the veteran was experiencing PTSD 
symptoms and in August 1997, the veteran did not report PTSD 
symptoms.  These records do not reflect a diagnosis of PTSD.  

The Court has held that a fully informed decision, based on 
objective documentation and review of all relevant records, 
such as that conducted by the VA psychiatrist in May 1997 and 
by the VA psychologist in February 1996, is more probative 
than an examination based on related history or memory.  See 
Owens v. Brown, 7 Vet. App. 429 (1995).   The outpatient 
records which reflect an assessment of PTSD do not contain 
any supporting rationale as to why the veteran meets the 
diagnostic criteria for PTSD.  The Board also notes that the 
Court has consistently declined to adopt a rule that accords 
greater weight to the opinions of treating physicians.  See 
Harder v. Brown, 5 Vet. App. 183 (1993).  In short, the Board 
finds that the more probative opinion is offered by the VA 
examiners who had access to a complete and accurate medical 
history of the veteran and who clearly addressed all 
potential diagnoses and gave a rationale for their 
conclusions.  

The veteran's spouse asserts that the veteran has had PTSD 
since they were married and that he currently has PTSD.  
Although the veteran's spouse and other lay persons are 
competent to provide an account of the veteran's symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge."  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's spouse does not possess 
the technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether the veteran 
currently has PTSD.  See Espiritu, supra.  The Board points 
out that at the May 1997 VA psychiatric examination, the VA 
psychiatrist considered the spouse's report of the veteran's 
symptoms and all possible stressors and still concluded that 
it was impossible to determine whether the veteran had PTSD 
due to the severity of the dementia.  

Thus, based on review of all the evidence, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  38 C.F.R. §§ 3.303, 3.304(f). 


ORDER

Entitlement to service connection for PTSD is denied.  




		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

